Citation Nr: 1336496	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  11-02 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder.  


REPRESENTATION

Veteran represented by:	James G. Fausone, Esq.


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to February 2006. 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana which denied service connection for PTSD and adjustment disorder.  There were also previous rating decisions issued starting September 2009, within the appeal period, that also denied service connection for these disabilities.

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims, specifically to include those for PTSD.  As emphasized in Clemons, though an appellant may only seek service connection for PTSD, the appellant's claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...." Id.  In essence, the Court found that an appellant does not have to file a claim to receive benefits for a particular psychiatric diagnosis, such as PTSD, that is named on a claims form, but instead makes a general claim for compensation for the affliction posed by the appellant's mental condition.  In this case, the Veteran specifically sought service connection for PTSD, then adjustment disorder.  Taking into account these factors as well as the Court's findings discussed herein, the Board has recharacterized the issue accordingly as noted on the first page of this decision.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file to date reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal that the Board is adjudicating in this decision.


FINDINGS OF FACT

1.  The Veteran has not had PTSD at any time during the pendency of his claim. 

2.  A relationship does not exist between the Veteran's currently diagnosed adjustment disorder with depressed mood and military service.
CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and adjustment disorder, was not incurred in or aggravated by military service.  138 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in June 2009, prior to the August 2010 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of: the information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran contends that there are outstanding mental health treatment records, however, the record reflects that those particular records are associated with the claims file.  Additionally, there is no indication there are any other outstanding records.  The VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103(A) (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  The Veteran's service treatment records and post-service medical records are in the claims folder.

The Veteran also contends that his examination was not adequate as it did not take into account his in-service treatment.  However, the examiners reviewed the claims file and there is no indication that they did not review the service treatment records contained in the file in conjunction with that review.  As the Board will discuss in detail in its analysis below, the Veteran was provided a VA examination in both March 2010 and June 2010.  The reports of these examination reflect that the examiners reviewed the Veteran's past medical history, including his claims file and the service treatment records contained therein, recorded his current complaints, conducted an appropriate interview examination, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, the Veteran declined to present testimony in support of his claim.  Thus, the duties to notify and assist have been met. 

Analysis - PTSD

The Veteran essentially contends that he developed PTSD as a result of his service with the United States Army in Iraq, and specifically because of the death of two close friends.  

Service connection for PTSD requires: (1) medical evidence diagnosing PTSD (the provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013); see Cohen v. Brown, 10 Vet. App. 128 (1997). 

Section 4.125(a) of 38 C.F.R. requires that diagnoses of mental disorders conform to the DSM and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis. 

Effective July13, 2010, VA has amended its rules for adjudicating PTSD claims under 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases. 

38 C.F.R. § 3.304(f) previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, and former Prisoners-of-War, as sufficient to establish the occurrence of the claimed in-service stressor.  The recent amendment of 38 CFR § 3.304(f), however, eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  Because of these changes in adjudicating PTSD claims, the Veteran was afforded another examination in June 2010 after one in March 2010.  

The main issue with regard to the specific claim of PTSD is whether the Veteran has a current diagnosis of PTSD.  

The Veteran contends that he was diagnosed while in service with both PTSD, as well as dissociative identity disorder (DID).  He also contends that he suffered from panic attacks.  There is an in-service notation where the Veteran self-reported to emergency medical services on October 2005 that he was having "flashbacks" which lead to a fainting episode, as well as the January 2006 report of medical history in which the Veteran stated that he had been treated for anxiety by Behavioral Health until he broke his wrist.  

The service treatment records indicate that the Veteran showed symptoms of schizoid personality disorder, which were noted both in Department of Defense records starting August 2005 and on his January 2006 Report of Mental Status evaluation for discharge.  Neither of these records, while addressing the Veteran's mental health, made any notation of anxiety or PTSD symptoms or diagnoses.  

Generally, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2013).  Therefore, the Veteran is not eligible for service connection for his personality disorders.  

In March 2006, the Veteran tested positive for PTSD during a PTSD screener.  In a September 2008 posttraumatic clinical team (PCT) screener consult, the Veteran was screened and then referred to mental health care (MHC) when he indicated he was not interested in intensive and specialized treatment.  Following intake, in October 2008, he was seen by J.M.H., a social worker, who was treating him as an outpatient at Mental Health Care Psychotherapy, in the New Albany Community Based Outpatient Clinic (CBOC).  The treatment report indicated the Veteran stated he had no flashbacks, no anxiety, and no discomfort in crowds, nightmares, or major stress.  The report noted the Veteran described experiences that took him "back to Iraq" that the Veteran considered to be "flashbacks."  

In March 2009, the Veteran was referred to the Louisville VA for diagnostic testing conducted April 2009.  The April 2009 psychology test report shows he was diagnosed with personality disorder not otherwise specified (NOS) with interpersonal problems on Axis IV.  The examiner noted that the Veteran did not meet the criteria for PTSD or dissociative identity disorder.  The Veteran was noted to have a potentially maladaptive style of experiencing and expressing affect, and as being likely to be emotionally over-controlled.  According to the examiner, the Veteran was found to have difficulty in interpersonal relationships, which seemed to be influenced by his tendency to be self-centered, difficulty processing emotions, and limited social skills.  

In August 2009, there was a formal finding regarding lack of information to verify stressors in connection with a claim for PTSD because the Veteran did not respond to a request for stressor information after he filed his claim.  The claim was denied based on lack of a verified stressor.

In March 2010, the Veteran submitted a statement in support of claim for service connection for PTSD describing how two good friends were killed on routine patrol after they were ambushed.  He included their names and there was verification they served in the unit and were deceased.  He also stated he had an encounter with an Iraqi who had attempted to blow him up with a grenade but instead blew himself up.  Following the change in PTSD stressor verification laws, VA afforded the Veteran an examination in June 2010 specifically addressing PTSD.  

On evaluation in June 2010, the Veteran stated that while still enlisted he was diagnosed with "adjustment disorder," "dissociative identity disorder," or both.  He reported he had seen a VA counselor for four sessions, but was not given any medication.  His fiancé reported that she had not seen any multiple personality symptoms and that he had a good temper.  The Veteran described feelings of grief and survivor guilt related to the death of two close friends in Iraq.  He also described frequent nightmares that sounded more like intrusive recollections than nightmares, according to the examiner.  The examiner noted that the Veteran had clear speech, normal affect, and his attention was intact.  The Veteran described nightmares and trouble sleeping, but feelings of no sleep deprivation, which his fiancé confirmed.  He also presented a problem maintaining minimal personal hygiene.  The stressor he described was that two sergeants who were his good friends were killed in a patrol ambush in July 2003, but the Veteran did not describe intense fear or feelings of horror.  He was not at the actual scene of the ambush.  He also described a scene where an Iraqi with a grenade ran towards him but it exploded and killed the Iraqi.  He did not remember exactly where or when it happened, and did not describe thoughts suggestive of trauma according to the examiner.  

The examiner reviewed the claims file and the Veteran's self-report of possible PTSD symptoms, including statements during the March 2006 PTSD screener, September 2008 PCT consult, and the October 2008 MHC intake consult, and noted inconsistent symptoms in each report.  He noted two scales that were slightly elevated, intrusive experiences, and dissociation, but stated that the Veteran did not meet the criteria for either PTSD or DID.  Overall, the examiner found that the Veteran's PTSD Checklist Military (PCL-M) score was a 32, which lay below the cut-off score of 50 for PTSD.  The examiner also noted that the Veteran appeared to have difficulties with interpersonal relationships, due to his tendency to be self-centered and his difficulty processing and expressing emotions, and limited social skills.  The examiner also noted that the Veteran "sometimes turned discussion towards classic PTSD symptoms in a manner that felt manipulative." The examiner's overall diagnosis was personality disorder not otherwise specified (NOS) and interpersonal problems.  

Upon evaluation of the Veteran, the VA examiners in April 2009 and June 2010 specifically determined that the Veteran did not meet the DSM-IV criteria for an Axis I diagnosis of PTSD.  The Board finds the June 2010 opinion especially probative as it was definitive, based upon a complete review of the Veteran's entire claims file, evaluation of the Veteran, and supported by rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran has undergone multiple mental health evaluations, none of which document a diagnosis of PTSD.  

While the Veteran contended in lay statements during the April 2009 examination that he had already been diagnosed with PTSD and DID, the record reflects that he never received any such diagnosis, and the examiner did not actually render his own diagnosis of these diseases either.  A bare transcription of lay history, unenhanced by additional comment by the transcriber does not become competent medical evidence merely because the transcriber is a health care professional.  LaShore v. Brown, 8 Vet. App. 406, 409 (1995).

The Board notes that a VA report dated March 2006, stated that the Veteran tested positive for a PTSD screening test.  Pertinently, however, these evaluations do not document diagnoses of PTSD.  Moreover, the report of the Veteran's positive PTSD screening test is not equivalent to a PTSD diagnosis in accordance with 38 C.F.R. 
§ 4.125.  Indeed, the Veteran has undergone multiple mental health evaluations, none of which document a diagnosis of PTSD.  Here, the Board finds the assessment of PTSD through screening noted in the record to be substantially outweighed by the thorough mental health evaluations that failed to yield an Axis I diagnosis of PTSD, e.g. the April 2009 and June 2010 VA examinations.  

As to the Veteran's contentions that he has a current diagnosis of PTSD, the Board acknowledges that the Veteran is competent to testify as to symptoms he has experienced during and since service.  However, to the degree that such symptomatology satisfies the criteria for a diagnosed psychiatric disorder or is related to a current psychiatric disorder, the Board places far greater weight on the opinion of the June 2010 VA examiner's report.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a diagnosis of PTSD.  See 38 C.F.R. § 3.159 (a)(1) (2013) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to diagnosis PTSD.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more credence and weight to the VA examiners' opinions as they were rendered after an extensive evaluation of the Veteran and review of the Veteran's medical history by a licensed psychologist. 

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  For this reason, the Board finds that the criteria for service connection for PTSD is accordingly not met. 

Analysis - adjustment disorder

As to psychiatric disorders other than PTSD, the Veteran essentially contends that he has adjustment disorder due to service. 

In March 2010, the Veteran was afforded a VA psychological examination.  In ordering the examination, special instructions were given.  Significantly, the special instructions to the examiner noted that the Veteran had been treated for adjustment disorder in-service and that the service treatment records reflected that he had been seen for schizotypal personality disorder on several occasions in 2005.  The instructions also noted that outpatient records in 2005 showed a diagnosis of adjustment reaction and the Veteran was being seen for nightmares, disturbed sleep and flashbacks, and that the Veteran had reported panic attacks when he returned from Iraq.  The examiner was asked to comment on any relationship between the Veteran's current mental condition and treatment in service.  

The examiner reviewed the claims file and gave the Veteran diagnoses of adjustment disorder with depressed mood, as well as personality disorder NOS with borderline and antisocial features.  The examiner also noted occupational and financial stressors.  The examiner noted that the Veteran had depressive symptoms including feelings of pessimism and guilt.  The Veteran reported experiencing decreased interest and pleasure in activities he previously enjoyed.  He complained of mild vegetative symptoms such as restlessness and irritability, loss of energy, and fatigue.  The Veteran reported having difficulty concentrating and reported decreased appetite, sleep disturbance, and decreased interest in sex.  He denied any thoughts of suicide.  The Veteran reported problems with hyper arousal, such as sleep disturbance, irritability, and hyper vigilance, which he attributed to his experience in Iraq.  The examiner did not consider the Veteran's adjustment disorder to be related to his military service.  

The VA examiner concluded that the Veteran's symptoms were considered to be related to current psychosocial stressors and not to his military service.  The examiner noted that the Veteran was recently behind on his rent payments, and had occupational and financial stressors.  He noted that the Veteran manifested mild symptoms of depressed mood in response to current identifiable stressors, which included employment problems and financial stress. 

In order to establish service connection for an acquired psychiatric disorder, not including PTSD, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The VA examination report shows that the Veteran has a current diagnosis of adjustment disorder.  The March 2010 examiner stated that it was his impression the Veteran met diagnostic criteria for adjustment disorder with depressed mood.  Therefore, Hickson element (1) is met. 

With regard to Hickson element (2), in-service incurrence of disease or injury, the Board notes that the Veteran is competent and credible with regards to his contention that he was exposed to stressors, including the death of two of his friends and an Iraqi man attempting to attack him with a grenade.  See 38 U.S.C.A. 
§ 1154(b) (West 2002).  The Veteran's testimony as to his experiences in combat and his symptoms from then are sufficient to establish in-service incurrence of the events he described.  His statements are consistent and the Board finds no reason not to believe that the events occurred as he has testified.  See supra 38 U.S.C.A. 
§ 1154(b); see also Pentecost v. Principi, 16 Vet. App. 124, 128-9 (2002). 

There is also notation in the Veteran's service treatment records of a singular diagnosis in October 2005 of adjustment disorder following emergency care and treatment after the Veteran fainted.  Therefore, Hickson element (2) is met.  

Turning to crucial Hickson element (3), nexus, the Board notes that the VA examiner concluded that the Veteran's symptoms were considered to be related to current psychosocial stressors and not to his military service.  The examiner noted that the Veteran was recently behind on his rent payments, and had occupational and financial stressors.  

To the extent that the Veteran himself, or his representative contend that a medical relationship exists between his current adjustment disorder and service or the Board acknowledges that lay persons are competent to testify as to observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In the instant case, the Board finds the question regarding the potential relationship between the Veteran's current adjustment disorder and any instance of his military service, to be complex in nature such that specialized medical evidence of nexus is required.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

As noted above, the March 2010 VA opinion is considered probative and carries significant weight as it was definitive, based upon a complete review of the Veteran's entire claims file, evaluation and interview of the Veteran, and the examiner provided a detailed rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Veteran has submitted no competent medical nexus evidence contrary to the opinion cited above.  Furthermore, the Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (2013) (noting it is a claimant's responsibility to support a claim for VA benefits).  Therefore, Hickson element (3), nexus, has not been satisfied, and the claim fails on this basis. 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder, is denied.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


